-Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce "the verdict to the sum of $800, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is together with the order, affirmed, without costs of this appeal to any party. All concur, except Dowling, J., not voting. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of am attack by a vicious dog. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.